DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 12, 18, 20, and 22-24 are canceled.  
Claims 1, 7, 13, and 19 are independent claims, and are amended. 
Claims 1-11, and 13-17, 19, 21, and 25-26 are pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2012-172700, filed on 08/03/2012.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8, 13-14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek et al., US Pub. No. 20090089175 (hereinafter as “Platek”) in view of Damnjanovic et al., US Pub. No. 2014/0032378 (hereinafter as “Damnjanovic”) and Bauchot et al., US Pub. No. 20090169019 (hereinafter as “Bauchot”), further in view of YANG, US Pub. No. 20090181214 (hereinafter as “Yang”).
Regarding claim 1, Platek teaches a product management method (Abstract: product evaluation method with managing information/data related to product for storing in plurality of databases (DB), Figs. 4-8) comprising:
by computer, (see Fig. 1 as shown plurality computers, and pars. [0035 and 73] “computer”), visualizing a result of analyzing (pars. [0074]: “selecting it from a list of products displayed in a display functioning as the output unit 52” such displaying list of products as visualized results of analyzing, [0080], e.g., screen for displaying the visualized result of analyzing product information/data (i.e., evaluating, measuring, identifying, selecting, etc.), pars. [0048-50] embedded the “visualizing” a result of the analyzing (e.g., analysis pattern of product’s image(s), and [0113]) 
clustering of data of a distribution information log database (Fig. 4: “Product catalog DB 31" implies “a distribution information log database” for storing Group A1, Group D1, Group E1, etc., as group labels in “Product group" column of database 31; see further in par. [0010]: storing information related to the product and the characteristic information of the product in a data store, see further details in pars. [0059] and [0060]: databases (DBs 31-38) consist of information/characteristic data related to product created in advance by "collecting required information"=clustering which is then stored in the HDD 30a, "new information" detected in the evaluation process may be "added or updated in each database" also implies "clustering of data of a ....database”; and par. [0062]) in which an image feature of a pattern formed on a surface of a component is related with at least one of product information regarding a product equipped with the component and distribution information regarding distribution of the product, based on the image feature (Figs. 5-6: “Characteristic item" including “Pigment composition of pattern" and “Surface shape” are implied to “an image feature of a pattern formed on a surface of a component. The “Pigment composition of pattern” and “Surface shape” are interpreted as pattern formed on a surface of a component of a product, which are stored in column=a component of distribution information=product information of "DB” as databases 31-33, 36 and 38 in Figs. 4-8; see further details in pars. [0047-49], and [0064], e.g., “image data”)
Platek does not explicitly teach the limitations: “form a group based on the image feature,” “analyzing using statistical processing one or both of the distribution information and product information related with the image feature belonging to each group obtained by the clustering,” “wherein the pattern formed on the surface of the component is a combination of a first pattern by which the data of the component is clustered and a second pattern indicating an individual identification of the component,” “wherein the first pattern is produced by a mold in first process of a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.”
In the same field of endeavor, Damnjanovic teaches: “form a group based on the image feature,” (pars. [0025-26] such that forming the products in groups of counterfeit/pirate or authentication based on the “authentication code picture”=image feature) and “analyzing using statistical processing one or both of the distribution information and product information related with the image feature belonging to each group obtained by the clustering,” (Abstract: “…the distribution information including locations of the plurality of products along a distribution chain”; pars. [0025-26] e.g., “authentication code picture” of product=image feature; par. [0069] wherein the “distributor or dealer 42, in Country A, B or otherwise” is interpreted as location of distribution, and “the bona fide products, counterfeit and pirated products” is interpreted as the formed group of product(s); and further in par. [0059] the “product information” and “distribution information” storing in the digital database 230 and 232 which embedded the group of product and location for distribution which is similar to the instant concept of the Applicant’s Drawing at Fig. 7 and Fig. 10. See MPEP 2111).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Damnjanovic would have provided Platek with the above limitation for performing the market distribution the product authentication to prevent the counterfeiting and piracy product(s) in locations of distribution efficiently.
Platek and Damnjanovic do not explicitly teach the limitations: “wherein the pattern formed on the surface of the component is a combination of a first pattern by which the data of the component is clustered and a second pattern indicating an individual identification of the component,” “wherein the first pattern is produced by a mold in first process of a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating.”
In the same field of endeavor, Bauchot teaches: “wherein the pattern formed on the surface of the component is a combination of a first pattern by which the data of the component is clustered and a second pattern indicating an individual identification of the component.” (fig. 3 is shown as a first pattern 315 for clustered data, and a second pattern 310 for indicated identification of the bottle 300 as interpreted as the component. The patterns are forming on the surface of the bottle=component; pars. [0116-125] wherein “an object identifier” is interpreted as the second pattern indicating the identification of the branded good/component, and the “AC correlation ID” is interpreted as the first pattern by which the data/metadata/information is clustered and stored in the tables of database as shown in figs. 4-6 and 8 at “Clearing House”.  ***Examiner’s note: since the claim does not require particular “component” and what “data is cluster” and “individual identification” in the first “pattern” and second “pattern”; hence, the patterns and component as shown in fig. 3 of Bauchot should be matched. See MPEP § 2111 – Claim Interpretation).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Bauchot would have provided Platek, and Damnjanovic with the above indicated limitations for performing the determination of the an authentic/counterfeited objects as the products/goods (Bauchot: Abstract and pars. [0057-61]).
Platek, Damnjanovic, and Bauchot do not explicitly teach the amended limitations: “wherein the first pattern is produced by a mold in first process of a press molding, ejection molding, or casting using the mold, and wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.”
In the same field of endeavor, Yang teaches: 
“wherein the first pattern is produced by a mold in first process of a press molding, ejection molding, or casting using the mold” (Abstract: Abstract: “A fastener structure with a fine pattern on a surface thereof, wherein a mold core is formed with a mold cavity having a fastener member shape, …plastic ejection molding is implemented to manufacture a fastener member having a fine pattern…”, wherein the “fine pattern”=a first pattern is implemented by “plastic ejection molding” to manufacture a fastener member, and par. [0033], e.g., “plastic ejection molding”), and
“wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.” (par. [0012] “A decorative design is etched out on the portion out of the pattern to form a matt surface” which is equivalent to “etching” further in [0030]; and in pars. [0010] “Laser cutting a specific pattern” wherein the specific pattern is interpreted as random pattern, and see further in fig. 1 as disclosed steps of fabricating of a mold core and laser cutting the adhesive paper in the mold cavity for implementing of mold texture and completing mold core with surface having a decorative design and implementing of plastic ejection molding to produce the product/component see fig. 5, pars. [0005-6] wherein the fastener member is interpreted as the “component”; and further in pars. [0028, 0035]. ***Examiner’s note: since the claim does not require particular pattern(s) and component; hence, the patterns produced/form by/in ejection molding, etching/cutting, and component, e.g. a fastener member (fig. 5), of Yang should be matched. See MPEP § 2111 – Claim Interpretation).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Yang would have provided Platek, Damnjanovic, 

Regarding claim 2, Bauchot teaches: “wherein the image feature is on a predetermined region of the component, and is generated in a production process of the component.”(fig. 3: image feature of the pattern(s) is shown on the label as component of the bottle as product at element 300)

Regarding claim 24, Damnjanovic teaches: “analyzing a location at which products manufactured by a same manufacturer has been distributed, based on the formed group.” (Abstract: wherein the distribution information is embedded the location being analyzing to store in database, fig. 3, element 166 - Manufacturers and 170 – Countries = location; and par. [0065] warehouses locate in country/countries based on the group of products)

Claims 7-8, 13-14, and 19 are rejected in the analysis of above claims 1-2; and therefore, the claims are rejected on that basis.

Claims 3, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Bauchot, and Yang, and further in view of Torihara, US Pub. No. 20050063172 (hereinafter “Torihara”).
a sand-pear-skin pattern formed on the component.”
In the same field of endeavor (i.e., product management), Torihara clearly teaches:  “the pattern is a sand-pear-skin pattern formed on the component.” (pars. [0058, 60, 67-68, and 73]: “pear-skin texture pattern”, which is formed on the component (e.g., a shine wave shape boundary/regions) of product. The pear-skin texture pattern is well known as sand-pear-skin pattern)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Torihara would have provided Platek, Damnjanovic, Bauchot, and Yang with a sand-pear-skin for the benefits of improvement the pattern of product.
Claims 9 and 15 are rejected in the analysis of above claim 3; and therefore, the claims are rejected on that basis.

Claims 4, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Bauchot, and Yang and further in view of SEKINE, US Pub. No. 20120250326 (hereinafter “Sekine”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claims 1 and 2. However, Platek, Damnjanovic, Bauchot, and Yang do not teach claim limitation: “the predetermined region is a concave portion of the component.”
a concave portion of the component.” (par. [0021], e.g., “predetermined regions” and “concave and convex shapes”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Sekine would have provided Platek, Damnjanovic, Bauchot, and Yang with a pattern on a predetermined region, generated in a production process of the component for the benefits of improvement the insulating layer of production as flexible board.
Claims 10, and 16 are rejected in the analysis of above claim 4; and therefore, the claims are rejected on that basis.

Claims 5, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Bauchot, and Yang, and further in view of Sudo et al., US Pub. No. 20120125257 (hereinafter "Sudo").
Regarding claim 5, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Damnjanovic, Bauchot, and Yang do not teach claim limitation: “the component is a casting product made by a mold.”
In the same field of endeavor (i.e., product management), Sudo clearly teaches: “the component is a casting product made by a mold.” (par. [0028]: “…a cast mold used for manufacturing a casting product”)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited 
Claims 11 and 17 are rejected in the analysis of above claim 5; and therefore, the claims are rejected on that basis.

Claims 6, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Bauchot, and Yang and further in view of Haggard, US Pub. No. 20130247280 (hereinafter “Haggard”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 1. However, Platek, Damnjanovic, Bauchot, and Yang do not teach claim limitations: “the fastening component is at least any one of fastening components of a slide fastener, a hook-and-loop fastener, a snap fastener, a rail fastener, a buckle, a cord stopper, a belt adjuster, a loop clutch, a snap button, and a button.”
In the same field of endeavor (i.e., product management), Haggard clearly teaches: “the fastening component is at least any one of fastening components of a slide fastener, a hook-and-loop fastener, a snap fastener, a rail fastener, a buckle, a cord stopper, a belt adjuster, a loop clutch, a snap button, and a button.” (pars. [0015], e.g., “button hole 22 that can connect to two buttons, … snap fastener button 22, …”, [0016], e.g., “a button and button hole, a hook and loop fastener”, [0018], e.g., “snap fit”, “a belt buckle”, "slot or loop, a zipper, or a hook and loop”).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited 
Claim 25 is rejected in the analysis of above claim 6; and therefore, the claim is rejected on that basis.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, and Bauchot, and Yang and further in view of Dameri, US Pub. No. 2011/0276502 (hereinafter as “Dameri”).
Regarding claim 21, the claim is rejected by the same reasons set forth above to claim 1 in combined teachings of Platek, Damnjanovic, Bauchot, and Yang.  Furthermore, Damnjanovic teaches the concept of resulting the counterfeit component based on the distribution information of the authenticity information (see pars. [0015 and 26]).  
However, Platek, Damnjanovic, Bauchot, and Yang do not explicitly teach: “outputting a result of the analyzing, the result indicating at least one of distribution information and authenticity information for the product equipped with the component.”
In the same field of endeavor (i.e., information/data processing), Dameri teaches: “outputting a result of the analyzing, the result indicating at least one of … authenticity information for the product equipped with the component.” (see Abstract: send results to client/user, who sends request for determining product’s authenticity check; Fig. 1, at element 9: embedded the monitor to receiving “outputting” results displaying via graphical user interface (GUI) (see par. [0053]), Fig. 3 as shown equipped with the component; Fig. 6B at elements 50 and 46b; and pars. [0095-96 and 98-99] result for checking authenticity of product=analyzing with indication of “OK” authenticity or “NC” as counterfeit result)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Dameri would have provided Platek, Damnjanovic, Bauchot, and Yang with the above indication to perform the authenticity/counterfeit checking/monitoring product appropriate to consumer.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Platek, Damnjanovic, Bauchot, and Yang and further in view of and further in view of Lichtinger et al., US Pub. No. 2007/0088600 (hereinafter as “Lichtinger”).
Regarding claim 26, the claim is rejected by the same reasons set forth above to claim 1.  Platek, Damnjanovic, Iwamoto, and Yang do not explicitly teach the limitation: “wherein visualizing the result comprises controlling a display to display a geographic map and at least one indication on the geographic map corresponding the location at which the product has been located.”
In the same field of endeavor (i.e., data processing), Lichtinger teaches:
wherein visualizing the result comprises controlling a display to display a geographic map (Figs. 2-3 the graphical user interface (GUI) displays the geographic map as implies the visualization algorithm) and at least one indication on the geographic map corresponding the location at which the product has been located.” (Figs. 2-3 as shown the displaying of a geographic map indicates location(s) at which the group of products has been distributed, Figs. 12 and 14: at “Location” tab, and the report is a result, Fig. 33 at elements 8 and 9 as interpreted “group” of product(s); further in pars.[0051] and [0057]: as the “Product Quality Maps” utilizes color coded shapes to represent refinery, terminal and tank farm facilities/marked=distributes, and [0064] the “analytical results screen” implied visualizing the result).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art at the time of invention was filed to combine the teachings of the cited references because the teachings of Lichtinger would have provided Platek, Damnjanovic, Iwamoto, and Yang with the above indication to perform the displaying products’ location in the geographic /map from where the products has been located.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant's argument filed on 01/14/2021 with respect to independent claim 1 (same as claim 7, 13, and 19) per the amended limitations (see Remarks, pages 10-11) has been fully but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Regarding claim 1, Applicant(s) argued that “Platek in view of Damnjanovic, Iwamoto, and Yang fail to disclose or reasonably suggest each and every element of claim 1, which recites: 
...wherein the pattern formed on the surface of the component is a combination of a first pattern by which the data of the component is clustered and a second pattern indicating an individual identification of the component,

wherein the second pattern is a random pattern formed in a second process of at least one of etching, blasting, cutting, crystallization-powder coating, and dispersion plating, to the surface of the component with the first pattern.

In view of deficiencies of Platek, Damjanovic, and Iwamoto regarding a “first pattern” and a “second pattern,” the rejection cites to Yang’s abstract and paragraphs [0010], [0012], [0028], [0030], [0033], and [0035] for “plastic ejection molding,” “etching,” and “laser cutting” as allegedly forming different patterns.” (Remarks, page 10)
Examiner respectfully submits that Platek teaches the product evaluation system and method for evaluating the product, e.g., the product type, group, brand, category, price, etc. based on the reading the marker/tagger/IC chip that the vendor/manufacturer attached on the body (on surface) having the characteristic data/information and identification data/information. The marker/tagger/IC chip as component of product is captured (e.g., image feature) and then comparing to the stored data/metadata/information in the computing database(s) such that perform the authentication and value estimations of the products/goods/merchandises (Abstract, figs. 1-8, pars. [0007-11] and [0014] “… by acquiring characteristics of products by using appropriate devices for different type of products for …., it is possible to analyze differences in internal construction of products, materials, pigments of patterns, metal parts, sewn fabrics, adhesive agents, formed patterns such as coatings, composition of precious metals, accuracy of patterns, surface roughness and the like. Evaluations can also be performed with even more accuracy when multiple devices are used in combination.”, wherein the product including bags, watch, perfume, etc. see figs. 4-6 and pars. [0047-53] “during image enlargement process… texture pattern material…extracting characteristic amounts...”, and [0054] “…when striking the surface of the product X is acquired as the characteristic information, and the material of the product is identified”, wherein the “characteristic information” is interpreted as the clustered data, and “the material of product is identified” implies to the “individual identification” as recited in claim 1).  In the same field of endeavor (i.e., data/information processing), Bauchot (a new cited reference) teaches the identifier tags and authenticity certificates for detecting counterfeited or stolen brand objects.  The identifier tags as component attached to the objects as product having the clustered data/information and ID of the objects (see fig. 3).  The data/information and identification are previously stored in the computing database(s) (see figs. 4-6 and par. [0116]), and Yang teaches the pattern(s) of the component is/are produced/formed in the processing of “ejection mold” and “etching” “cutting” (see fig. 1, fig. 5, and pars. [0005-6] and [0026-35]). See further the rejections set forth above for details.
Therefore, Platek, Damnjanovic, Bauchot, and Yang, in combination, teach, disclose or expressly suggest each of limitations recited in claim 1 (similar analysis to claims 7, 13, and 19 as well). The teachings from Platek, Damnjanovic, Bauchot, and Yang, in combination, should be matched to the argued limitations as broadest reasonable interpretation (see MPEP 2111) in comparing to the Applicant’s Figures 1, 5, 8, and 11; and pars. [0012-13, 20, 23-24, and 38]).   
The other claims argued merely because of a dependency on a previously argued claims in the brief presented to the examiner, filed 06/11/2021, are moot in view of the examiner's interpretation of the claims and art and are still considered rejected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169